Citation Nr: 0608873	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-39 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a sleep disorder, to 
include obstructive sleep apnea, on a direct incurrence basis 
or as secondary to service-connected post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Newark, New 
Jersey, which, in pertinent part, denied the veteran's claim 
for service connection for a sleep disorder, to include as 
secondary to PTSD.  

Pursuant to a request received in November 2004, the 
appellant testified at a Board hearing in Washington, D.C., 
before the undersigned Veterans Law Judge in March 2005.  The 
transcript of that hearing is of record.  The day of the 
hearing, the appellant's submitted additional evidence with 
the proper waiver of Agency of Original Jurisdiction 
consideration. See 38 C.F.R. § 20.1304 (2005).


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no medical evidence of a diagnosis of a sleep 
disorder, to include obstructive sleep apnea, until decades 
post-service, nor is there any contemporaneously recorded 
medical or lay evidence of continuity of relevant  
symptomatology following discharge from active duty, and 
there is no competent evidence of a nexus between a current 
diagnosis of a sleep disorder, to include obstructive sleep 
apnea, and service.

3.  Sleep disturbance is one of multiple criteria for rating 
the veteran's service-connected psychiatric disorder; the 
preponderance of the evidence is against a finding of a 
separate and distinct sleep disorder, to include obstructive 
sleep apnea, which was caused or aggravated by the veteran's 
service-connected PTSD.  


CONCLUSION OF LAW

A sleep disorder, to include sleep apnea, was not incurred in 
or aggravated by active service, nor is it proximately due to 
or the result of a service-connected disability. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the January 2004 RO 
rating decision and the statement of the case, issued in 
connection with the appellant's appeal have notified him of 
the evidence considered, the pertinent laws and regulations 
and the reasons his claim was denied.  In addition, 
correspondence from the RO sent to the appellant, to include 
the May 2003 letter, specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
the relative burdens of the appellant and VA in producing or 
obtaining that evidence or information.  That is, the 
appellant was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the May 
2003 letter, satisfied the notice requirements by: (1) 
informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Although the May 2003 letter, did not 
explicitly request that the veteran provide the RO any 
evidence in his possession that pertained to his claim, he 
was informed that it was his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government; this would necessarily include submitting any 
relevant evidence in his possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was issued prior to the issuance of the RO decision that is 
the subject of this appeal.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has made repeated attempts to obtain the 
veteran's service medical records.  Although the RO obtained 
a report from the Office of the Surgeon General,  the 
veteran's other service medical records could not be found.  
Each inquiry proved to be unsuccessful.  Where, as here, the 
veteran's service medical records are presumed lost, through 
no fault of the appellant, the Board's obligation to explain 
its findings and conclusions, and to consider carefully the 
benefit of the doubt rule, is heightened.  See, e.g., O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  This heightened duty 
includes the obligation to search for alternate medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).  The Board finds 
that all efforts to obtain the service medical records have 
been made and have been fruitless, the documentation of 
responses to the searches has met the heightened standard for 
searches for evidence known to have been in the government's 
possession.  The RO has obtained all identified evidence to 
the extent possible.  The Board will elaborate upon this 
particular point in the analysis below.

As to any duty to provide an examination and/or opinion 
addressing the question of whether a sleep disorder to 
include obstructive sleep apnea, is causally related to 
service or to the service-connected PTSD, the Board notes 
that, in the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant' s act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4). 

While the absence of service medical records is through no 
fault of the veteran, the only medical evidence of a sleep 
disorder is dated decades after service and there is no 
competent opinion that suggests a nexus between a current 
diagnosis of a sleep disorder, including sleep apnea and 
service.  The record is also devoid of any medical evidence 
of a separate and distinct sleep disorder that was caused or 
aggravated by the veteran's service-connected PTSD.  
Accordingly, the Board finds that an examination or medical 
opinion is not warranted.  Id.   

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

Laws and Regulations

The veteran served in a combat area during the Korean 
Conflict.   By a rating decision dated in October 2004, the 
RO granted service connection for PTSD and assigned a 30 
percent disability rating effective April 2003.  The veteran 
contends that his currently diagnosed sleep disorder is 
causally related to service or, in the alternative, that it 
was caused or aggravated by his service connected PTSD.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by wartime 
active service.  38 U.S.C.A. § 1110.  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310(a).  The Board 
notes that the January 2004 RO decision that is subject of 
this appeal, denied the veteran's claim for service 
connection for a sleep disorder as secondary to the service-
connected PTSD.  Although the statement of the case did not 
list 38 C.F.R. § 3.310(a), the RO used the language of the 
regulation in its adjudication of the veteran's claim, 
therefore, he was aware of the evidence needed to 
substantiate his claim for service connection for a sleep 
disorder as secondary to PTSD.  As to the secondary service 
connection aspect of the veteran's claim, it is pertinent to 
note that the Court of Appeals for Veterans' Claims has held 
that when aggravation of a veteran's non-service connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Pursuant to the RO's request, the National Personnel Records 
Center (NPRC) has reported that the veteran's service medical 
records could not be found.  The RO has made at least two 
attempts to secure these records.  Records from the Office of 
the Surgeon General were obtained but a review of this 
documentation is negative for any findings attributable to a 
sleep disorder.       

As noted earlier in this decision, in cases where the 
veteran's service medical records are unavailable through no 
fault of the veteran, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare, supra.  The Board's 
analysis of the veteran's claim was undertaken with this duty 
in mind.  Although at the March 2005 Board hearing, the 
veteran testified that he received treatment for a sleep 
disorder in the 1950's, to include drug prescription, medical 
records relating to claimed treatment were not obtained.  The 
first post-service medical evidence showing a diagnosis and 
treatment for sleep apnea is dated in 1995.  Thus, even 
assuming that the veteran had manifestations of a sleep 
disorder during service, the record reflects a gap of 
approximately 42 years between the time he was discharged 
from active duty to the initial relevant post-service medical 
evidence.  To the extent that the veteran is now contending 
that he had problems with sleeping continually after service, 
his contentions are outweighed by the negative post-service 
medical evidence.  That is, there is no medical evidence or 
even contemporaneously recorded lay evidence suggestive of a 
sleep disorder until approximately 42 years after service.  
The Court of Appeals for Veterans' Claims has held that such 
negative evidence can be determinative.  See Maxon v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom.  Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints]; see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" 
could be considered in weighing the evidence].  Subsequent 
post-service medical records, to include a January 2005 
report which was submitted at the March 2005 personal hearing 
in support of the claim, show a diagnosis and treatment for 
obstructive sleep apnea, but they do not include a competent 
medical opinion suggesting a nexus between this disorder or 
any other diagnosis of a sleep disorder and service.  

In a PTSD questionnaire received in August 2003, the veteran 
indicated that due to his experiences in the war, he had been 
unable to sleep for 50 years.  During the May 2004 VA 
psychiatric examination for PTSD, he complained of nightmares 
and poor sleep since his discharge from service.  At the 
March 2005 Board hearing, the veteran testified that he woke 
up frequently during the night.  He also reported nightmares 
about the war, sweats and nervousness.  However, such 
symptoms are part of the criteria for rating his service-
connected PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
That is, the assignment of a 30 percent disability rating for 
PTSD under the cited diagnostic code, in accordance with the 
General Rating Formula for Mental Disorders, contemplates 
chronic or recurrent sleep impairment.  There is medical 
evidence of sleep apnea in recent years but there is no 
competent opinion of record that suggests that the veteran 
has a separate and distinct sleep disorder, to include 
obstructive sleep apnea, which was caused or aggravated by 
his service-connected PTSD.  

As to the veteran's assertions regarding the diagnosis and 
etiology of his sleep disorder, as a layman, he is not 
competent to offer an opinion on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).   

As the preponderance of the evidence is against the veteran's 
claim for service connection for a sleep disorder, including 
obstructive sleep apnea, on a direct incurrence or secondary 
basis, the benefit of the doubt doctrine is not for 
application and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); also see generally, Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).










ORDER

Entitlement to service connection for a sleep disorder, to 
include obstructive sleep apnea, on a direct incurrence basis 
or as secondary to PTSD, is denied.  



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


